BRYAN SCHRODER
United States Attorney

KYLE REARDON
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kyle.reardon@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                    )
                                               )
                           Plaintiff,          )
                                               )
          v.                                   ) Case No. 3:21-mj-00083-MMS
                                               )
  JULISSA CARTER,                              )
                                               )
                          Defendant.           )
                                               )

                                   MOTION TO UNSEAL

                                    FILED UNDER SEAL

       COMES NOW the United States of America, by and through the United States

Attorney for the District of Alaska, and moves this Court to unseal all documents in the

above-captioned matter. The Defendant has been arrested and the need for sealing no

longer exists.




         Case 3:21-mj-00083-MMS Document 4 Filed 02/18/21 Page 1 of 2
      RESPECTFULLY SUBMITTED on February 18, 2021, at Anchorage, Alaska.

                                     BRYAN SCHRODER
                                     United States Attorney

                                     s/ Kyle Reardon
                                     KYLE REARDON
                                     Assistant U.S. Attorney




United States v. Carter
3:21-mj-00083-MMS                        2
         Case 3:21-mj-00083-MMS Document 4 Filed 02/18/21 Page 2 of 2
